No. 99-60595
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60595
                         Summary Calendar



DEIDRA MCMILLAN; JAMES D. MCMILLAN; NIKKI MCMILLAN;
GACIEN MCMILLAN; ANTHONY MCMILLAN; DAMERON MCMILLAN;
BRIAN MCMILLAN; LYNDEZ MCMILLAN; LULA TRUSSELL;
BIANCA K. WILLIAMS; KIARA T. WILLIAMS, Minor children
by and through their mother and next friend, Lula Trussell,

                                          Plaintiffs-Appellants,

versus

JACKSON COUNTY BOARD OF SUPERVISORS, ET AL.,

                                          Defendants,

JACKSON COUNTY BOARD OF SUPERVISORS, in their official
capacity as the supervising authority for the Jackson County
Sheriff’s Department Drug Task Force; PETE POPE, Sheriff of
Jackson County, Mississippi, individually and in his official
capacity as the Sheriff of Jackson County, Mississippi;
KENNITH MCCLENIC, JR.; RICHARD RADER; CRAIG DOUGLAS; JAMES
SEARS, also known as Mick Sears; DEAN REITER; GLEN GREENE,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:97-CV-430-GR
                       --------------------
                           April 6, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiffs seek reversal of the district court’s summary

judgment dismissing their federal claims under 42 U.S.C. § 1983

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60595
                                -2-

and the district court’s decision to decline to exercise

supplemental jurisdction over the plaintiffs’ Mississippi state

law claims.   The § 1983 claims were brought against the officers

in their official capacities, with the exception of Sheriff Pope,

who was sued in both his individual and official capacities.

Thus, the suit against the officers in their official capacities

is in reality a suit against Jackson County.     See Baker v.

Putnal, 75 F.3d 190, 195 (5th Cir. 1996).   Therefore, the

plaintiffs must demonstrate that their injuries were caused by

inadequate training procedures or policies adopted by the county

with deliberate indifference to public safety.     See Benavides v.

County of Wilson, 955 F.2d 968, 972 (5th Cir. 1992).    The

plaintiffs have failed to do so.   The defendants put on evidence

that they had received proper training in accordance with

Mississippi law, and the plaintiffs failed to point to any facts

or evidence showing that such training was insufficient to deal

with the situations which the officers would regularly face.     See

id. at 972-73.

     The plaintiffs’ conclusionary statements that they will be

able to demonstrate deliberate indifference at trial are

insufficient to overcome the defendants’ motion for summary

judgment.   See Lavespere v. Niagara Mach. & Tool Works, Inc., 910

F.2d 167, 178 (5th Cir. 1990).   For the same reason, the

plaintiffs have failed to demonstrate that Sheriff Pope is

individually liable for failing to train or supervise the

officers properly.   Accordingly, we affirm the district court’s

judgment dismissing the § 1983 claims against Jackson County and
                             No. 99-60595
                                  -3-

Sheriff Pope.

     With respect to the plaintiffs’ state law claims, the

district court declined to exercise supplemental jurisdiction

over those claims.   Although the district court addressed the

state claims on their merits out of an abundance of caution, the

district court’s memorandum opinion and final judgment make clear

that the dismissal was based on supplemental jurisdiction rather

than the merits.   The plaintiffs, however, do not address whether

the district court abused its discretion in declining to exercise

jurisdiction.    Rather, they ask this court to “place jurisdiction

back in the hands” of the district court.    They then proceed to

address the merits of the state law claims “in the event” that

this court reinstates the state law claims, asserting no basis

for this court to review the district court’s refusal to exercise

supplemental jurisdiction.

     The plaintiffs’ failure to brief the jurisdictional issue

constitutes an abandonment of that issue on appeal.    See Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).   Therefore, we do

not need to reach the merits of the state law claims; therefore,

we affirm the judgment of the district court declining to

exercise supplemental jurisdiction over the state law claims and

dismissing those claims without prejudice.

     AFFIRMED.